Case 1:19-cv-00050-PLI\/|-RSK ECF No. 1 filed 01/22/19 Page|D.l Page 1 of 6

Q‘%/

§ NOTICE OF REMOVAL TO

FlLED - GR

Januarv 22, 2019 4:18 PN|
cLERK 0F couRT
u 3 DlSTRlcT couRT
WESTERN DlSTR:cT OF Mlc \IGA\M
BY' _mkc SCANNED BY; \!\-5

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

1:19-cv-50
NOTICE OF REMOVAL Paul L_ Ma|oney

United States District Judge
MUSKEGON COUNTY LAND )

BANK AUTHORITY )
Plaintiff ) NOTICE OF REMOVAL BY
v. ) JOHNNY DEWAYNE AARON

) & ERVIN JOSEPH LAMIE

) & STEVE STEWART PURSUANT TO 28 U.S.C.
) § 1442(3.) & (b)

JOHNNY DEWAYNE AARON,

)

) (FEDERAL QUESTION)
ERVIN JOSEPH LAMIE et all )

)

)

Defendants,

NOTICE OF REMOVAL PURSUANT TO (28 U.S.c. § 1442(3) & (b) BY

JOHNNY DEWAYNE AARON ERVIN JOSEPH LAMIE & STEVE STEWART et all
Defendants.

TO: Clerk, 60th Judicial District in the County of Muskegon 990 Tel'race Street,
Muskegon, MI 49442.

Pros¢ls(nev. lOB$G»MBRMQQMCRLWRS%-PME No. 1 filed 01/22/19 Page|D.Z Page 2 of 6

COUNTER PLAINTIFFS

Name
Address

County
Telephone Number
E-Mail Address

Name
Address

County
Telephone Number
E~Mail Address

Name
Address

County
Telephone Number
E-Mail Address

MATRIX

Johnny Dewayne Aaron
417 Jackson Ave
Muskegon MI 49442
Muskegon
231-340-9932
josephla$O@yahoo.com

Exvin Joseph LaMie

417 Jackson Ave
Muskegon MI 49442
Muskegon
616-834-8912
josephlaSO@yahoo.com

Steve Stewart

417 Jackson Ave
Muskegon MI 49442
Muskegon
231~578-9986
josephlaSO@yahoo.com

Case 1:19-cv-00050-PLl\/l-RSK ECF No. 1 filed 01/22/19 PagelD.S Page 3 of 6

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE that Defendant(s) Johnny Dewayne Aaron,
Steve Stewart, Ervin Joseph LaMie, hereby removes this nom the state
court action described below.

l. On or about December 4th 2018, an action was commenced by
Plaintiff, Muskegon County Land Bank, in the 60“‘ J udicial District, County
of Muskegon State of Michigan, entitled Muskegon County Land Bank
Authority, Plaintiff, vs, Defendant’s, case number’s 18-042386-LT &
18-042353-LT

2. Defendant’s were never served with summons on and or received a
copy of Plaintiff‘s complaint on. Pursuant to 28 U.S.C. 1446 (a) & (b), this
notice has been timely filed. A copy of the Service of Process, Complaint and
Orders served upon Defendant in the state court are attached hereto and
referred to collectively as "Exhibit m “

3. This action is a civil action of which this court has original jurisdiction
under 28 U.S.C. 1331; and is one which may be removed to this .Court by
defendant pursuant to the provisions of 28 U.S.C. 1441 (a) & (b) in that it arises
under a treaty of the United States, commonly referred to as the .United Nations
Convention on Contracts for the International Sale of Goods and pursuant to
28 U.S.C. § 1441 (t`) and 28 U.S.C. § 1446(d).

4. All other Defendant(s) have not been served With summons and
petition have joined in this notice of removal, as evidenced by the Joinders of
Defendant JOHNNY DEWAYNE AARON AND ERVIN JOSEPH LAMIE,
filed concurrently herewith.

WI-IEREFORE, Defendant JOHNNY DEWAYNE ARRON, ERVIN
JOSEPH LAMIE AND STEVE STEWART prays that this action be
removed to the United States District Court for the Western District of
Michigan.

Case 1:19-cv-00050-PLl\/l-RSK ECF No. 1 filed 01/22/19 PagelD.4 Page 4 of 6

DATED: 01/18/2019

By: gmme
Johnny Dewayn Aaron, Defendant/ counter plaintiff
By: ,j&¢`¢

Ervin los L ie Defendant/ Counter Plaintiff

By: ,@§:_e= &£

Steve Stewart, Defendant / Counter Plaintiff

By: /? "
Ervin Jose e CEO

Life Training Campus Defendant for authorization to transfer

By:AQ$:;</,£Cw{

Steve Stewart Authorized Manager
The Konstructors Co LLC Defendant for authorization to transfer

Case 1:19-cv-00050-PLl\/l-RSK ECF No. 1 filed 01/22/19 PagelD.B Page 5 of 6

60“‘ Judicial District Court for the County of Muskegon pursuant to
28 U.S.C. § 1442(a) (l). The grounds for removal are as follows:

lt appears that on or about December 04“‘ 2018, plaintiff filed an action
against Johnny Dewayne Aaron, Ervin Joseph LaMie and Steve Stewart et
all through the 60th J udicial District Court in the county of Muskegon, which
violates the United States Constitution.

A copy all documents in this action are Attachment 1 hereto.

This action includes a claim against the Counter Defendants,

such that removal is proper under 28 U.S.C. § l442(a) (1). 'l`he case

also involves a question of federal constitutional law, such that l

original jurisdiction lies in this Court under 28 U.S.C. § 1331

(civil actions arising under the Constitution, law, or treaties of

the United States). The defenses available to the Defendants Johnny
Dewayne Aaron, Steve Stewart and Ervin Joseph LaMie in this action
include the federal defense of against fraud, fraud on the court, jurisdiction,
collusion, conspiracy, due process, land lord lock- out, unlawful searches,

unlawful seizure, by all Counter Defendants.

This Notice of Removal is timely filed because the Defendants were never
served in the State court action. The summons was posted on the door. See
Murphy Bros., Inc., v. Michetti Pipe Stringing, lnc., 526 U.S. 344, 347-48

(1999) ("An individual or entity named as a defendant is not
obliged to engage in litigation unless notified of the action, and

brought under a court's authority, by formal process.") (emphasis

Case 1:19-cv-00050-PLl\/l-RSK ECF No. 1 filed 01/22/19 PagelD.6 Page 6 of 6

added). Although a proof of service was filed in State court
purporting to reflect service on the defendants at the address of the
defendants shown in the action, no personal service was made
A copy of this Notice will be filed promptly with the
Clerk of the 60th Judicial District Court in the County of Muskegon. That
filing will automatically effect the removal of the subject action to this
Court, in its entirety, for future proceedings pursuant to 28 U.S.C. §
l446(d).
(d) NoTIcE To onERsE PARTIES AND STATE CouRT.-
Promptly after the filing of such notice of removal of a civil action the defendant or
defendants shall give written notice thereof to all adverse parties and shall file a
copy of the notice With the clerk of such State court, Which shall effect the removal
and the State court shall proceed no further unless and until the case is remanded.

See Ely Valley Mines, lnc. v. Hartford Accident & lndem. Co.,

644 F.zd 1310, 1315 (9111 Cir. 1981) And pursuant to 28 U.s.c. § 1441 (1)

Respectiiill§ sub:[iitted by
J hnny wayne Aaron counter Plaintiff 01/18/2019

éww@;¢w/l/?i,@ul 01/18/2019

Ervin 1§.iflsepl‘t/Lal\/Iie counter Plaintiff

1951 $L;,,,pf 01/18/2019

Steve Stewart counter Plaintiff

